Citation Nr: 0636449	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for a 
postoperative right knee scar.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1986.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  In that decision, the RO granted 
service connection for (1) Osgood-Schlatter's disease in the 
right knee, status post ossicle removal, with a 10 percent 
evaluation, and (2) a right knee scar, residual of an ossicle 
removal, with a 0 percent evaluation, both effective on July 
19, 2001.  

The veteran was scheduled for a May 2006 Board hearing; he 
did not appear and his hearing request was withdrawn.  The 
veteran withdrew the issues on appeal in May 2006, but 
recanted his withdrawal in June 2006, indicating that he 
wanted the Board to adjudicate the claim based on the 
evidence of record.   

In an August 2006 decision, the Board denied entitlement to 
an increased evaluation for Osgood-Schlatter's disease in the 
right knee, and remanded the issue of an increased evaluation 
for a postoperative right knee scar to the RO via the Appeals 
Management Center (AMC).  Development has been completed and 
the issue of entitlement to a compensable evaluation for a 
postoperative right knee scar is once again before the Board 
for review.


FINDING OF FACT

The veteran's postoperative right knee scar is longitudinal, 
1.5 inches long, located in the right anterior tibia, and is 
smooth in texture.  There is no tenderness, no adherence, no 
ulcers or break down of the skin, no elevation or depression 
of the scar, no external underlying tissue loss, no 
inflammation, no discoloration, no disfigurement, and no 
limitation of function due to the scar.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a 
postoperative right knee scar have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7803-
7805 (effective prior to Aug. 30, 2002), Diagnostic Codes 
7801-7805 (effective from Aug. 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his initial service 
connection claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA also asked the veteran to provide any 
evidence that pertains to his claim.  A May 2006 letter 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This notice was not received prior to the initial 
rating decision.  However, despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The September 2002 letter addressed the veteran's original 
application for service connection for a right knee 
disability.  In January 2003, the RO awarded service 
connection for Osgood-Schlatter's disease in the right knee 
with a 10 percent evaluation, and a scar of the right knee, 
both effective on July 19, 2001.  Therefore, the September 
2002 letter served its purpose in providing VCAA notice and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's current 
appeal is for a higher initial evaluation.  The RO issued a 
statement of the case in March 2004 and a supplemental 
statement of the case in September 2006 collectively 
providing the veteran with pertinent criteria for 
establishing a higher initial rating.  Thus, the Board finds 
that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

During the pendency of this appeal, VA amended the rating 
schedule for evaluating scars, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, both the old and the new regulations will 
be considered for the period after the change was made. See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002).

Diagnostic Code 7803, applicable prior to August 30, 2002, 
assigns a maximum 10 percent evaluation for superficial scars 
that are poorly nourished with repeated ulceration. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001).  

Diagnostic Code 7804, applicable prior to August 30, 2002, 
assigns a maximum 10 percent evaluation for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

Diagnostic Code 7805, applicable prior to August 30, 2002, 
rates other scars based on the limitation of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Under the current rating schedule, scars, other than on the 
head, face, or neck, that are deep or that cause limited 
motion are assigned a 40 percent evaluation for an area or 
areas exceeding 144 square inches; a 30 percent evaluation 
for an area or areas exceeding 72 square inches; a 20 percent 
evaluation for an area or areas exceeding 12 square inches; 
and a 10 percent evaluation for an area or areas exceeding 6 
square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A deep 
scar is one associated with underlying soft tissue damage. 
Id. at Note (2).  

Scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion are assigned 
a 10 percent evaluation for an area or areas of 144 square 
inches or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2006).  
Scars that are in widely separated areas are separately rated 
and combined in accordance with § 4.25.  Id. at Note (1). A 
superficial scar is one not associated with underlying soft 
tissue damage. Id. at Note (2).

Superficial and unstable scars are assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Id. at Note 
(1).  A superficial scar is one not associated with 
underlying soft tissue damage. Id. at Note (2).

Scars that are superficial and painful on examination are 
assigned 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).  A superficial scar as one not associated 
with underlying soft tissue damage. Id. at Note (1).  A 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even if amputation of the part would not 
warrant a compensable evaluation. Id. at Note (2).

Other scars are rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).

A March 2002 VA examination shows that the veteran's service-
connected scar was longitudinal, 1.5 inches long, located in 
the right anterior tibia.  The scar was of smooth texture.  
There was no tenderness, no adherence, no ulcers or break 
down of the skin, no elevation or depression of the scar, no 
external underlying tissue loss, and no inflammation.  The 
scar was the same color as the rest of the skin.  No 
disfigurement and no limitation of function were to be due to 
the scar.  

The Board finds an initial compensable evaluation for a 
postoperative right knee scar is not warranted under 
Diagnostic Codes 7803-7804 in effect prior to August 30, 
2002.  See 38 C.F.R. § 4.118, Diagnostic Code 7803-7804 
(effective prior to Aug. 30, 2002).  The veteran's scar is 
not shown to be poorly nourished with repeated ulceration, 
and was not tender and painful on objective demonstration.  
Id. at Diagnostic Codes 7803 and 7804.  The veteran's scar is 
not shown to result in limitation of function to warrant a 
compensable evaluation under either the current or revised 
Diagnostic Code 7805.  Id. at Diagnostic Code 7805 (effective 
prior to Aug. 30, 2002, and from Aug. 30, 2002).  

The Board finds that an initial compensable evaluation for a 
postoperative right knee scar is not warranted under the 
current rating schedule for evaluating scars.  The veteran's 
scar is not shown to be deep, causing limited motion; does 
not exceed 144 square inches; is not shown to be unstable; 
and was not shown to be painful on examination.  See 38 
C.F.R. § 4.118, Diagnostic Code 7801-7804 (2006).    

C.  Conclusion

The evidence is against finding that the veteran's 
postoperative right knee scar warrants a higher rating 
evaluation.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

An initial compensable evaluation for a postoperative right 
knee scar is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


